Case 20-40924-pwb         Doc 28     Filed 08/03/20 Entered 08/03/20 14:55:00             Desc Main
                                     Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

IN RE:
MICHAEL SHANNON ARP,                                  )    CHAPTER 13
                                                      )
                                                      )     CASE NO. 20-40924PWB
DEBTOR(S)                                             )
                                                      )     JUDGE BONAPFEL

                                   BAR DATE CERTIFICATE

        I certify that I have reviewed all claims after the bar date and have, in the exercise of my
best legal judgment and in consultation with the Debtor(s), taken the action I deemed appropriate
and in the best interest of my client(s).
        Respectfully submitted this Monday, August 3, 2020.

                                        _/s/ Jeffrey B. Kelly
                                        Jeffrey B. Kelly
                                        LAW OFFICE OF JEFFREY B. KELLY P.C.
                                        ATTORNEY FOR DEBTOR(S)
                                        GEORGIA BAR NO. 412798
107 E. 5th Avenue
Rome, GA 30161
(678) 861-1127 (Phone)
(706) 413-1365 (Fax)

                                  CERTIFICATE OF SERVICE

               This is to certify that I have this day served a copy of the foregoing on the following
        by U. S. Mail, in a property stamped and addressed envelope.

Mary Ida Townson
Chapter 13 Trustee
285 Peachtree Center Ave NE Ste. 1600
Atlanta, GA 30303-1740

        This Monday, August 03, 2020.

                                        _/s/ Jeffrey B. Kelly
                                        JEFFREY B. KELLY
